TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 24, 2013



                                     NO. 03-12-00680-CV


                                   Vic A. Gardner, Appellant

                                                v.

      Greg Abbott, Attorney General of Texas; The State of Texas; and Glenn Elliott,
                                Individually, Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                 AFFIRMED ON MOTION FOR REHEARING --
                     OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s judgment: IT IS THEREFORE considered, adjudged and ordered that the opinion and

judgment dated July 18, 2013, are withdrawn, and this opinion and judgment are substituted in

their places; and that the judgment of the trial court is in all things affirmed. It is FURTHER

ordered that the appellant pay all costs relating to this appeal, both in this Court and the court

below; and that this decision be certified below for observance.